Case 1:20-cv-24163-BB Document 11 Entered on FLSD Docket 10/15/2020 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-cv-24163-BLOOM/Otazo-Reyes

 KPI OCEANCONNECT, INC.,

        Plaintiff,

 v.

 GLORIA EFE, S.A.,

        Defendant,

 and

 ABANCA CORPORACION
 BANCARIA, S.A.,

       Garnishee.
 ________________________________/

                     ORDER DIRECTING CLERK TO ISSUE
            PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT

        THIS CAUSE is before the Court upon Plaintiff’s Motion for Order for Issuance of

 Process of Maritime Attachment and Garnishment, ECF No. [7] (“Motion”), filed on October 13,

 2020. Upon reading and filing the Verified Complaint of Plaintiff, verified on October 12, 2020

 by J. Stephen Simms that to the best of his information and belief, Defendant Gloria EFE, S.A.

 cannot be found within this district, and the Court having found that the conditions required by

 Rule B(1) of the Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal

 Rules of Civil Procedure exist,

        Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [7], is

 GRANTED as follows:

        The Clerk of Court is authorized to issue the Process of Maritime Attachment and
Case 1:20-cv-24163-BB Document 11 Entered on FLSD Docket 10/15/2020 Page 2 of 3

                                                       Case No. 20-cv-24163-BLOOM/Otazo-Reyes


 Garnishment against all assets, cash, funds, credits, wire transfers, accounts, letters of credit, or

 any other tangible and/or intangible assets belonging to, due, claimed by, being held for or on

 behalf of, or being transferred for the benefit of Defendant, including, but not limited to any such

 assets as may be in the possession, custody or control of, or being transferred through any garnishee

 within this District, including, without limitation, assets held by or at Garnishee, and said Order

 being equally applicable with respect to the issuance and service of additional Process of Maritime

 Attachment and Garnishment upon any garnishees in this district not named herein, in an amount

 up to and including at least $474,164.63 plus per diem interest from October 12, 2020 of $81.90

 pursuant to Rule B of the Supplemental Rules for Certain Admiralty and Maritime Claims of the

 Federal Rules of Civil Procedure.

        Any person claiming an interest in the property attached or garnished pursuant to said

 Order shall, upon application to the Court, be entitled to a prompt hearing at which the Plaintiffs

 shall be required to show why the garnishment should not be vacated or other relief granted.

        Supplemental process enforcing the Court’s Order may be issued by the Clerk upon

 application without further Order of the Court.

        Following initial service by the United States Marshal or other designated process server

 upon each garnishee, supplemental service of the Process of Maritime Garnishment, as well as this

 Order, may be made by way of facsimile transmission or e-mail to each garnishee.

        Service on any garnishee as described above is deemed continuous throughout the day from

 the time of such service through the opening of the garnishee’s business the next business day.

        Pursuant to Federal Rule of Civil Procedure 5(b)(2)(D), each garnishee may consent, in

 writing, to accept service by any other means.

        A copy of this Order is to be attached to and served with the Process of Maritime




                                                   2
Case 1:20-cv-24163-BB Document 11 Entered on FLSD Docket 10/15/2020 Page 3 of 3

                                                   Case No. 20-cv-24163-BLOOM/Otazo-Reyes


 Attachment and Garnishment.

        To afford an opportunity for an expeditious hearing of any objections which might be

 raised by Defendant, or any Garnishee, a hearing may be set by calling the Courtroom Deputy.

        DONE AND ORDERED in Chambers at Miami, Florida, on October 14, 2020.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record




                                               3
